Order entered January 28, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00378-CV

                                 IN RE: TODD PRUETT

                   On Appeal from the 193rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-12-07463

                                      ORDER
      We DENY appellant’s January 24, 2014 Motion to File New Evidence.


                                                 /s/   ADA BROWN
                                                       JUSTICE